State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 13, 2015                   520166
________________________________

In the Matter of ELQUIADES
   MORALES,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

COMMISSIONER OF THE NEW YORK
   STATE DEPARTMENT OF
   CORRECTIONS AND COMMUNITY
   SUPERVISION,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   Peters, P.J., Egan Jr., Rose and Devine, JJ.

                             __________


     Elquiades Morales, Pine City, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

     Determination confirmed.     No opinion.

     Peters, P.J., Egan Jr., Rose and Devine, JJ., concur.
                              -2-                  520166

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court